Martin, J.
delivered the opinion of the court. The defendant is sued as half owner of a vessel, and as agent of the other owner, for wages due to the plaintiff as master of her. The answer denies that the defendant does owe the sum claimed, nor any part thereof in the manner declared in the petition, for that by the negligent, unfaithful, wicked and criminal conduct of the plaintiff, the vessel was wrecked and lost.
There was judgment for the defendant, and the plaintiff appealed." The
reason assigned by the judge, á quo, is that the vessel which the plaintiff commanded was lost by his neglect and mismanagement. The testimony of the mate and of the seamen comes up on a statement of facts, and this court is of opinion that the conclusion drawin from it is correct-and it clearly follows that the master of a vessel cannot claim wages, when she is lost by his fault.
It is, therefore, ordered, adjudged and decreed that the judgment of the district court be affirmed with costs.
Maybin for the plaintiff, Clark for the defendant.